IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


RAINBOW MOUNTAIN, INC., a )
Delaware corporation,     )
                          )
    Plaintiff,            )
                          ) C.A. No. 10221-VCMR
        v.                )
                          )
TERRY BEGEMAN,            )
                          )
    Defendant.            )




                        MEMORANDUM OPINION


                     Date Submitted: December 23, 2016
                       Date Decided: March 23, 2017


Brian T.N. Jordan, JORDAN LAW, LLC, Wilmington, Delaware; Attorney for
Plaintiff Rainbow Mountain, Inc.


Terry Begeman, Montebello, Virginia; Pro se Defendant.



MONTGOMERY-REEVES, Vice Chancellor.
      This action arises from a dispute among the members of Rainbow Mountain,

Inc., a Delaware nonstock corporation, (“Rainbow Mountain”). Plaintiff Rainbow

Mountain seeks a declaratory judgment that Defendant Terry Begeman was

effectively removed as a director, officer, and member of the corporation and as a

result has no right to occupy land owned by Rainbow Mountain.               Terry,1 as

Counterclaim Plaintiff, seeks a declaratory judgment that he remains a member,

director, and officer of Rainbow Mountain and is entitled to continue to occupy

Rainbow Mountain’s land. Both parties in this case have moved for summary

judgment and have stipulated to a decision on the paper record. I hold that Terry

was not properly removed as a director in 2008 or as a member in 2009, but Terry

was effectively removed as Secretary of Rainbow Mountain in 2009. As a member

of Rainbow Mountain, Terry is entitled to continue to live on Rainbow Mountain’s

real property under the Rainbow Mountain bylaws.

I.    BACKGROUND

      The facts in this opinion derive from the documents that the parties have

submitted with their pleadings and briefs in this case. Both parties have moved for

summary judgment and have stipulated to a decision on the paper record.2


1
      This memorandum opinion refers to the relevant individuals by first name because
      many of them share the same last names. No familiarity or disrespect is intended.
2
      Letter from Brian Jordan, Esquire, to the Court, Rainbow Mountain, Inc. v.
      Begeman, C.A. No. 10221-VCMR (Del. Ch. Nov. 29, 2016).

                                          1
      A.    Parties

      Rainbow Mountain owns approximately 97 acres of land in Virginia.

Sheridan and Barbara formed Rainbow Mountain, and they and their natural children

were the original members of the corporation.

      Terry is one of Sheridan and Barbara’s six children. He currently lives in a

cabin on the land owned by Rainbow Mountain. Before the events that gave rise to

this litigation, Terry was a director, a member, a Senior Vice-President, and the

Secretary of Rainbow Mountain.

      Mark Begeman, Laurie Larimar, Cindy Dallwig, Jeffrey Begeman, and Todd

Begeman are Terry’s five siblings. Susan Begeman, Roger Dallwig, and Bonnie

Begeman are Terry’s siblings-in-law. Jason Begeman, Melanie Ketchum, and Justin

Begeman are Terry’s niece and nephews. Eric Ketchum is Melanie’s husband.

      B.    Facts

            1.      The Rainbow Mountain bylaws

      Both parties have submitted a set of bylaws of Rainbow Mountain that was

originally adopted on February 10, 2003 (the “2003 Bylaws”).3 Plaintiff and




3
      Pl.’s Mot. for Summ. J. Ex. A; First Am. Answer & Countercl. Ex. T.

                                         2
Defendant also have submitted another version of the bylaws that first appears in the

record in a 2005 Rainbow Mountain resolution (the “2005 Bylaws”).4

      On January 21, 2003, Thomas W. Aldous of the law firm Skeen & Zobrist

sent Terry a letter attaching the 2003 Bylaws for him to send to the members of

Rainbow Mountain.5 By February 10, 2003, six of the ten individuals thought to be

members of Rainbow Mountain on that date6 had signed a written consent of

members adopting the 2003 Bylaws.7

      On July 29, 2004, Judge J. Michael Gamble of the Twenty-Fourth Judicial

Circuit of Virginia published an opinion in a case arising out of Sheridan’s attempt

to transfer Rainbow Mountain’s real property to himself (the “Virginia Litigation”).8




4
      Compl. Ex. A; First Am. Answer & Countercl. Ex. V. The version of the 2005
      Bylaws that Rainbow Mountain submitted as Exhibit A to the Complaint is
      formatted differently from the version of the 2005 Bylaws that Terry submitted as
      Exhibit V to the First Amended Answer and Counterclaim, but the substance is the
      same.
5
      First Am. Answer & Countercl. Ex. T.
6
      The written consent adopted on February 10, 2003, lists the current members of
      Rainbow Mountain as Sheridan, Jeffrey, Susan, Cindy, Roger, Todd, Bonnie,
      Laurie, Terry, and Mark. Jeffrey, Susan, Todd, Bonnie, Laurie, and Terry signed
      the written consent.
7
      First Am. Answer & Countercl. Ex. U.
8
      Terry seems to suggest that the Virginia court may not have had jurisdiction to
      decide the questions resolved in the July 29, 2004 opinion because in 2011, a
      Virginia court held that it did not have jurisdiction to decide the membership of
      Rainbow Mountain. In the interest of comity among the states and without full
                                          3
Judge Gamble held that Rainbow Mountain had no written bylaws and rather had

bylaws only by custom, acquiescence, and course of conduct. Judge Gamble found

that the members acquiesced in a procedure under which Barbara made all decisions

for the corporation and appointed directors, officers, and members. Further, Judge

Gamble held that the members of Rainbow Mountain were Sheridan, Barbara, and

their six children.9 Barbara passed away before the Virginia Litigation began,10 and

Sheridan died during it.11 Thus, when Judge Gamble’s opinion was issued, the

surviving members of Rainbow Mountain were Mark, Laurie, Cindy, Jeffrey, Todd,

and Terry.

      On July 7, 2005,12 Laurie, Jeffrey, Todd, and Terry signed and delivered a

written consent in lieu of an annual meeting of members, (1) recognizing the six

members as determined by the July 29, 2004, Virginia court order, (2) electing as



      briefing on this issue, however, I consider the Virginia court’s July 29, 2004 opinion
      as preclusive on the issue of membership in Rainbow Mountain as of that date.
9
      First Am. Answer & Countercl. Ex. K, at 3.
10
      Id.
11
      Oral Arg. Tr. 25.
12
      Throughout this opinion, the dates on which written consents are found to be signed
      and delivered are the dates that the last signatory signed and delivered the written
      consent. All members signing written consents upon which this opinion relies
      signed and delivered within 60 days of the earliest dated consent that was delivered,
      as required by the Rainbow Mountain bylaws and the Delaware General
      Corporation Law. 8 Del. C. § 228(c); 2003 Bylaws art. III, ¶ 4.

                                            4
directors Jeffrey, Susan, Jason, Melanie, Todd, Bonnie, Justin, Laurie, and Terry,

and (3) adopting a set of bylaws.13 The July 7, 2005 written consent of members

stated, in part, as follows:

              [T]he Bylaws for the regulation of the affairs of the
              Corporation, a copy of which is attached hereto as Exhibit
              F and incorporated herein by reference, are hereby
              approved and adopted and ordered to be filed in the minute
              book of the Corporation to be effective immediately, and
              all previous bylaws are hereby superceded [sic], effective
              immediately.14

The record does not indicate which version of the bylaws was attached as “Exhibit

F” to the July 7, 2005 written consent. Terry stated at oral argument that the 2003

Bylaws have been the operative bylaws since they were ratified in the July 7, 2005

written consent of members.15 Rainbow Mountain appears to agree because it cites

to and includes as an exhibit to its opening summary judgment brief the 2003

Bylaws.16 Rainbow Mountain does not offer any proof or argue that the 2005

Bylaws were ratified in the July 7, 2005 written consent or were adopted at any time

thereafter. Instead, Rainbow Mountain argues that “there is no material difference




13
       First Am. Answer & Countercl. Ex. S.
14
       Id. Ex. S, at 4.
15
       Oral Arg. Tr. 46; see also First Am. Answer & Countercl. 85, Ex. T.
16
       Pl.’s Mot. for Summ. J. Ex. A.

                                           5
on the Articles in question between the 2003 and 2005 bylaws.” 17 Absent any

evidence or argument in the record to rebut Terry’s assertion that the 2003 Bylaws

remain the operative bylaws, I find that the 2003 Bylaws were ratified in the July 7,

2005 written consent of members and have been the operative Rainbow Mountain

bylaws since July 7, 2005.

      Under the 2003 Bylaws, Rainbow Mountain has three classes of members,

each with different conditions of membership. The conditions of membership for

Regular Members (also referred to as “Class A” members) are as follows:

              Any individual who is a descendant of both Sheridan
              Begeman and Barbara Begeman and who is age 35 or
              older is eligible to be a Regular Member. Any individual
              who is legally and lawfully wedded to a descendant of
              both Sheridan Begeman and Barbara Begeman, who is not
              legally separated from such descendant, and who is age 35
              or older is eligible to be a Regular Member. Any
              Associate Member who is 18 years of age or older and
              whose primary residence has been on the property of the
              Corporation for a period of six months immediately prior
              thereto is eligible to be a Regular Member.18

The 2003 Bylaws further provide that “[a]ny individual eligible to be a Regular

Member shall automatically become a Member of Class A upon delivery of a signed

written notice to the Secretary of the Corporation . . . .”19 The conditions of


17
      Pl.’s Reply Br. 2.
18
      2003 Bylaws art. II, ¶ 1(A).
19
      Id. art. II, ¶ 2(A).

                                         6
membership for Associate Members (also referred to as “Class B” members) are as

follows:

              Any individual who is a descendant of Sheridan Begeman
              and Barbara Begeman is eligible to be an Associate
              Member. Any individual who is legally and lawfully
              wedded to a descendant of both Sheridan Begeman and
              Barbara Begeman and who is not legally separated from
              such descendant is eligible to be an Associate Member.20

The bylaws further provide that “[a]ny individual eligible to be an Associate

Member shall automatically become a Member of Class B upon delivery of a signed

written notice to the Secretary of the Corporation . . . .”21 Finally, “[a]ny individual

is eligible to be an Honorary Member”22 (also referred to as a “Class C” member).

In order to become an Honorary Member, an individual must:

              submit a written and signed application, on a form
              approved by the Board of Directors, to the Secretary of the
              Corporation. Such application shall be signed by two
              Members of any Class in good standing who support such
              individual’s election as an Honorary Member. Each
              application shall be considered by the Board of Directors
              at its next regular or special meeting and shall be approved
              or disapproved by 75% or more of the Board of Directors
              that attend such meeting so long as a quorum is present.23




20
      Id. art. II, ¶ 1(B).
21
      Id. art. II, ¶ 2(B).
22
      Id. art. II, ¶ 1(C).
23
      Id. art. II, ¶ 2(C).

                                           7
      Regular Members of Rainbow Mountain are entitled to “participate in and to

vote at all meetings of Members.”24 Further, among other rights, they are entitled to

“live on the grounds of Rainbow Mountain Incorporated with their spouse and

children . . . .”25 Associate Members “shall have the same privileges as Regular

Members, but shall not have the right to vote on matters presented for a vote at

meetings of Members.”26 Honorary Members do not have voting rights or the right

to live on the Rainbow Mountain property by default. But “[t]he Board of Directors

may grant to any one or all of the Honorary Members such other duties and

privileges, including voting privileges, as 75% or more of the Full Board of Directors

may determine.”27 The record does not show whether anyone ever submitted a

written notice to the Secretary of Rainbow Mountain as the bylaws require in order

to become a member.

      Under paragraph 4 of article II of the 2003 Bylaws, Regular Members and

Associate Members also have the right to request in writing from the board of

directors an unassignable, irrevocable lifetime license to occupy no more than five




24
      Id. art. II, ¶ 3(A).
25
      Id.
26
      Id. art. II, ¶ 3(B).
27
      Id. art. II, ¶ 3(C).

                                          8
acres of Rainbow Mountain land.28 Under the terms of such a license, a member

would be entitled to exclude others from the designated portion of Rainbow

Mountain’s land and make improvements on the land. The record does not indicate

that any Rainbow Mountain members ever followed the article II, paragraph 4

procedure to obtain such a license, and Terry argues that while licenses were never

formally granted under the bylaws, they were informally granted.29 Regardless,

certain Rainbow Mountain members did occupy parts of the Rainbow Mountain

land.30

      The 2003 Bylaws provide for the removal of members as follows:

              Membership in the Corporation, and all rights and licenses
              incident thereto, may be terminated for cause. The Board
              of Directors shall hold a hearing and the Member shall be
              given no less than 5 days written notice of such hearing.
              The Board of Directors shall prescribe rules and
              procedures for the hearing consistent herewith. The
              Member shall have the opportunity to be heard at such
              meeting. The Member may be expelled only by a vote of
              expulsion by 2/3 or more of the Full Board of Directors.31

The 2003 Bylaws also provide that directors may be removed with or without cause

by a majority of the members.



28
      Id. art. II, ¶ 4(B).
29
      Additional Submission in Supp. of Def.’s Mot. for Summ. J. 22.
30
      Id. at 23.
31
      2003 Bylaws art. IX, ¶ 2.

                                          9
             Any or all of the directors may be removed with or without
             cause, at any time, by the majority vote of the Regular
             Members at a special meeting called for that purpose.
             Such removal may be accomplished with or without cause,
             but the director involved shall be given an opportunity to
             be present and to be heard at the meeting at which his or
             her removal is considered.32

The 2003 Bylaws define “Cause” as follows:

             The term “Cause” shall mean a Member’s or director’s (i)
             continued participation in activity in material conflict with
             the Corporation’s interests but only after written notice to
             the Member or director from the Corporation and the
             Member’s or director’s failure to discontinue participation
             in activity in material conflict with the Corporation’s
             interests within 30 days after receipt of said notice; (ii)
             conviction of a felony; (iii) fraud, misrepresentation,
             embezzlement or similar acts of dishonesty; (iv) habitual
             drunkenness; (v) habitual use of prescription medication
             beyond that which is prescribed by Member’s or director’s
             physician or Member’s or director’s use of an illegal drug;
             (vi) intentional or willful misconduct that may subject the
             Corporation to criminal or civil liabilities; or (vii) willful
             violation of or substantial failure to comply with the
             Certificate of Incorporation, bylaws, or the duly
             promulgated rules and regulations of the Corporation
             respecting Membership rights and duties but only after
             written notice to the Member or director from the
             Corporation and the Member’s or director’s failure to
             correct said violation or failure within 30 days after receipt
             of said notice.33




32
      Id. art. V, ¶ 14.
33
      Id. art. X, ¶ 12(A).

                                          10
      In the case of a vacancy on the Rainbow Mountain board, the 2003 Bylaws

provide as follows:

             Any vacancy occurring in the Board of Directors shall be
             filled by a majority of all of the remaining directors—
             though less than a quorum—or by a sole remaining
             director. A director appointed to fill a vacancy shall serve
             for the unexpired term of his or her predecessor in office.
             Notwithstanding the foregoing, the Members who are
             entitled to elect a director, who has vacated his or her
             position, may elect a successor to fill such vacancy for the
             unexpired term and such election shall take precedence
             over the appointment of a director by the Board of
             Directors. A reduction in the authorized number of
             directors shall not remove any director from office prior to
             the expiration of his or her term of office.34

The 2003 Bylaws provide that the board of directors may appoint officers for

Rainbow Mountain as follows:

             The officers . . . shall be a president, a secretary, and a
             treasurer. The Board of Directors may also choose one or
             more vice presidents (any one or more of whom may be
             designated executive vice president or senior vice
             president), one or more assistant secretaries and assistant
             treasurers, as well as other officers and agents, with such
             titles, duties, and powers as the Board of Directors may
             from time to time determine.35

The 2003 Bylaws provide that only the board of directors may remove officers as

follows:



34
      Id. art. V, ¶ 6.
35
      Id. art. VI, ¶ 1.

                                         11
              Each officer of the Corporation shall hold office until his
              or her successor is chosen and qualified or until he or she
              dies, resigns or is removed. Any officer may be removed
              at any time by the affirmative vote of a majority of the
              Board of Directors whenever in its judgment the best
              interests of the Corporation would be served thereby, but
              such removal shall be without prejudice to the contract
              rights, if any, of the officer so removed. Any vacancy
              occurring in any office of the Corporation shall be filled
              by the Board of Directors for the unexpired portion of the
              term. Only the Board of Directors may remove an officer
              from his or her office.36

      Finally, the 2003 Bylaws also establish a quorum for member meetings. The

bylaws state that “[m]embers holding more than 50% of the votes that may be cast

at any meeting shall constitute a quorum at a meeting of Members.”37

              2.       Removal of Mark and Cindy as members

      On September 21, 2005, the directors of Rainbow Mountain that were elected

in the July 7, 2005 written consent signed a unanimous written consent terminating

Mark and Cindy’s memberships38 in Rainbow Mountain without cause.39              The



36
      Id. art. VI, ¶ 4.
37
      Id. art. III, ¶ 5.
38
      This opinion refers to memberships in Rainbow Mountain, Inc. But no inference
      should be drawn from those references that Rainbow Mountain is a nonprofit
      nonstock corporation. I need not and do not decide for purposes of this opinion
      whether Rainbow Mountain is a nonprofit nonstock corporation, which has
      memberships, or any other nonstock corporation, which has membership interests.
      See 8 Del. C. § 114.
39
      First Am. Answer & Countercl. Ex. W.

                                          12
written consent purported to remove Mark and Cindy as members without cause

through the following resolutions:

             [A] motion is hereby brought before the Full Board of
             Directors to provoke [sic] Article IX(2) of the
             Corporation’s Bylaws in order to terminate the
             membership(s) of the following individuals:

             Mark Begeman

             Cindy Dallwig

             . . . Mark Begeman and Cindy Begeman [sic] have 30 days
             from [the date the written consent is delivered to the
             corporation’s secretary] . . . to permanently vacate the
             premises and all corporate property and to remove all their
             personal belongings thereof [sic].40

A footnote in the September 21, 2005 written consent of directors quotes the bylaws

of Rainbow Mountain as stating “[m]embership in the Corporation, and all rights

and licenses incident thereto, may be terminated by the Board of Directors at any

time without cause.”41       There is no evidence in the record, however, of an

amendment to the bylaws to allow members to be removed without cause.42 The

footnote in question merely quotes the 2005 Bylaws as if they have already been



40
      Id. Ex. W, at 2-3.
41
      Id. Ex. W, at 2 n.2.
42
      Terry argues that a bylaw allowing members to be removed without cause is invalid.
      But because neither party argues that the 2005 Bylaws, which allow for members to
      be removed without cause, are operative, I need not and do not address the validity
      of any provision in the 2005 Bylaws.

                                          13
adopted. As discussed above, absent any evidence or argument that bylaws other

than the 2003 Bylaws should apply, I find that the 2003 Bylaws are the operative

Rainbow Mountain bylaws, and footnote 2 in the September 21, 2005 written

consent of directors misquotes the bylaws.

      The September 21, 2005 written consent also added five new Rainbow

Mountain Regular Members. The written consent contained a resolution that:

            [H]aving qualified for membership, the following persons
            be, and hereby are, elected to serve as Class A Members
            of the Corporation:

                   Susan Begeman

                   Jason Begeman

                   Melanie Ketchum

                   Bonnie Begeman

                   Justin Begeman43

Terry challenges whether the Regular Members added in the September 21, 2005

written consent had satisfied the conditions of membership to become Regular

Members. But nothing in the record indicates that Susan, Jason, Melanie, Bonnie,

or Justin received notice of this litigation, or were given an opportunity to defend

their status as Rainbow Mountain members. Regardless, whether Susan, Jason,

Melanie, Bonnie, and Justin are members of Rainbow Mountain does not affect the



43
      First Am. Answer & Countercl. Ex. W, at 4.

                                        14
outcome of this case. Thus, this Court expresses no opinion on whether Susan,

Jason, Melanie, Bonnie, or Justin are Rainbow Mountain members. Instead, this

opinion assumes that they are members and explains that the results of the relevant

Regular Member votes would be the same regardless of whether Susan, Jason,

Melanie, Bonnie, and Justin are actually Regular Members.

      On June 22, 2010, Cindy, her husband Roger, and Mark signed an affidavit

that was submitted to the Nelson Circuit Court in Virginia presumably in connection

with litigation in that court, declaring that “should Rainbow Mountain Incorporated

still qualify as a non-profit corporation set up to do business in the Commonwealth

of Virginia; let the record show that Cindy Dallwig, Roger Dallwig, and Mark

Begeman, wish the court to recognize their ongoing interest in membership of said

corporation.”44 No evidence suggests that Cindy, Roger, or Mark have disavowed

this affidavit since 2010.

             3.     Removal of Terry as a director, officer, and member

      Since 2005, relations among the members of Rainbow Mountain have soured,

and on November 15, 2008, at a Rainbow Mountain members meeting, the Regular

Members voted to remove Terry from the Rainbow Mountain board of directors




44
      Def.’s Letter to the Ct. Ex. CC, Rainbow Mountain, Inc. v. Begeman, C.A. No.
      10221-VCMR (Del. Ch. Oct. 18, 2016).

                                        15
without cause.45 The meeting minutes list nine Regular Members: Laurie, Jeffrey,

Susan, Jason, Melanie, Terry, Todd, Bonnie, and Justin. Only Laurie, Jeffrey, Susan,

Jason, and Melanie were present, and they all voted to remove Terry from the

board.46 The members present at the November 15, 2008 meeting also purported to

amend portions of the Rainbow Mountain bylaws.

      On April 29, 2009, at 7:34 p.m., the members of Rainbow Mountain held

another meeting at which the Regular Members voted to elect Eric to fill the vacancy

left by Terry’s removal from the board.47 The members present at that meeting were

the same members present at the November 15, 2008 meeting—namely, Laurie,

Jeffrey, Susan, Jason, and Melanie—plus Eric. The record does not reflect when or

if Eric became a member of Rainbow Mountain. At the 7:34 p.m. meeting, Laurie,

Jeffrey, Susan, Jason, and Melanie voted to elect Eric to fill the vacancy on the board.

Eric did not vote.

      Immediately after the members meeting, the purported Rainbow Mountain

directors met on April 29, 2009, at 8:00 p.m.48 The 8:00 p.m. meeting minutes list

Susan, Jeffrey, Laurie, Jason, Melanie, and Eric as present at the meeting. Three


45
      Pl.’s Mot. for Summ. J. Ex. C.
46
      Id.
47
      Id. Ex. G.
48
      Id. Ex. H.

                                          16
directors—Todd, Bonnie, and Justin—were listed as not present. The purported

directors who were present all voted to remove Terry as a member of Rainbow

Mountain without cause.49 The minutes show that the vote terminated Terry’s

membership because six of the nine directors voted in favor of termination, which

satisfied the requirement in the bylaws that 2/3 of the full board vote to remove a

member. At the same meeting, the same six purported directors that voted to

terminate Terry’s membership—namely, Susan, Jeffrey, Laurie, Jason, Melanie, and

Eric—voted to appoint Laurie as the new Secretary of Rainbow Mountain.50

      On May 1, 2009, the board sent a letter to Terry notifying him that his

membership in Rainbow Mountain had been terminated.51 In the letter, the board

stated that “the affirmative vote of of [sic] the majority of the Full Board of Directors

was reached to terminate your membership with Rainbow Mountain Incorporated

without cause” and that “termination of your membership automatically terminates

your positions as Senior Vice-president [sic] and Secretary of the Corporation, as

well.”52




49
      Id.
50
      Id.
51
      Compl. Ex. D.
52
      Id.

                                           17
      C.      This Litigation

      Rainbow Mountain filed this declaratory judgment action, seeking a

determination that Terry was properly removed as a director, officer, and member

of Rainbow Mountain and that, as a result, Terry is not entitled to occupy a cabin on

Rainbow Mountain’s property. On November 19, 2014, Terry filed an answer and

counterclaim asserting that because Mark and Cindy were never properly removed

as members, the members’ removal of Terry as a director, their appointment of Eric

to the board, and the board’s removal of Terry as a member were invalid corporate

actions.     Terry’s initial answer and counterclaim also alleged two other

counterclaims (1) challenging the transfer of the 97 acres of land to Rainbow

Mountain as void and (2) seeking the revocation of the Rainbow Mountain certificate

of incorporation.     Vice Chancellor Parsons dismissed the two additional

counterclaims on August 4, 2015 and allowed only the membership dispute to move

forward.53

      On September 25, 2015, Terry filed his First Amended Answer and

Counterclaim (“Amended Counterclaim”), which also seeks a declaratory judgment

as to the proper membership of Rainbow Mountain. The Amended Counterclaim


53
      Rainbow Mountain Inc. v. Begeman, C.A. No. 10221-VCMR (Del. Ch. Aug. 4,
      2015) (TRANSCRIPT). At the oral argument before Vice Chancellor Parsons,
      Terry agreed to dismissal of the two dismissed counterclaims, leaving only the
      membership dispute.

                                         18
also requests equitable corrections to the Rainbow Mountain certificate of

incorporation in recognition of the fact that Rainbow Mountain does not operate as

a charitable nonstock corporation despite a requirement in its certificate of

incorporation that it do so.

      Rainbow Mountain moved for summary judgment on March 3, 2016. On

April 5, 2016, Terry opposed Rainbow Mountain’s motion and himself moved for

summary judgment. Terry appears to have abandoned his counterclaim for Court-

ordered corrections to the Rainbow Mountain certificate of incorporation because

his briefing on the motions for summary judgment focuses only on the question of

whether Terry remains a member, director, and officer of Rainbow Mountain.54 This

opinion, therefore, does not address Terry’s claim for corrections to the Rainbow

Mountain certificate of incorporation.

      On June 30, 2016, Rainbow Mountain filed a reply brief in support of its

motion for summary judgment and an opposition to Terry’s motion. Terry filed a

reply brief on July 25, 2016, and the Court heard oral argument on the cross motions

for summary judgment on October 11, 2016. Rainbow Mountain filed a letter on

November 29, 2016, indicating that the parties stipulated to a decision on the paper




54
      Def.’s Mot. for Summ. J. 6; Def.’s Reply to Pl.’s Mot. for Summ. J. 12, 53.

                                          19
record. Terry filed a supplemental brief on December 13, 2016, and Rainbow

Mountain filed a response to that brief on December 23, 2016.

II.   ANALYSIS

      Generally, the Court may grant a motion for summary judgment where there

exists “no genuine issue as to any material fact and . . . the moving party is entitled

to a judgment as a matter of law.”55 But “[w]here the parties have submitted cross-

motions for summary judgment on a stipulated record, as the parties here have done,

I may treat the matter as submitted for a decision on the merits.”56

      A.     Members Cannot Be Removed Without Cause Under the 2003
             Bylaws of Rainbow Mountain

      “[T]he construction and interpretation of an unambiguous written contract is

an issue of law within the province of the court.”57 “Corporate charters and bylaws

are contracts among a corporation’s shareholders.”58 “[T]he rules that govern the

interpretation of statutes, contracts, and other written instruments apply to the



55
      Ct. Ch. R. 56(c).
56
      Farmers for Fairness v. Kent Cty. Levy Ct., 2013 WL 3333039, at *3 (Del. Ch. July
      1, 2013); see also Ct. Ch. R. 56(h).
57
      Bank of N.Y. Mellon v. Realogy Corp., 979 A.2d 1113, 1120 (Del. Ch. 2008)
      (quoting Law Debenture Trust Co. of N.Y. v. Petrohawk Energy Corp., 2007 WL
2248150, at *5 (Del. Ch. Aug. 1, 2007)).
58
      Strougo v. Hollander, 111 A.3d 590, 597 (Del. Ch. 2015) (quoting Airgas, Inc. v.
      Air Prods. & Chems., Inc., 8 A.3d 1182, 1188 (Del. 2010)) (internal quotation marks
      omitted).

                                          20
interpretation of corporate charters and bylaws.”59 And bylaws should be interpreted

in such a way as to not render any of their provisions meaningless.

      Given that the 2003 Bylaws were ratified in the July 7, 2005 written consent

of members, they were the operative bylaws when Mark and Cindy were removed

as members on September 21, 2005. In relevant part, the 2003 Bylaws state that

“[m]embership in the Corporation, and all rights and licenses incident thereto, may

be terminated for cause.”60 The bylaws also contain a detailed definition of “Cause,”

enumerating seven acts that constitute “Cause.”61

      The parties in this case do not argue that the 2003 Bylaws are ambiguous as

to whether members may be removed without cause. While “for cause” is not

capitalized in article IX, paragraph 2, the parties present no argument that “for cause”

does not refer to the defined term “Cause” in article X, paragraph 12(A). And the

capitalized term “Cause” appears in the Rainbow Mountain bylaws only in the

defined terms article. The explicit references to “Members” in the detailed definition

of “Cause” and the seven enumerated instances of “Cause” would be meaningless if

“for cause” did not refer to the defined term “Cause.” Thus, article IX of the 2003



59
      Id. (quoting Sassano v. CIBC World Mkts. Corp., 948 A.2d 453, 462 (Del. Ch.
      2008)) (internal quotation marks omitted).
60
      2003 Bylaws art. IX, ¶ 2.
61
      Id. art. X, ¶ 12(A).

                                          21
Bylaws requires that “Cause,” as defined in article X, paragraph 12(A), exist to

terminate a membership in Rainbow Mountain. Moreover, the result is the same

even if “Cause” does not apply to article IX, paragraph 2 because the provision only

allows termination of membership “for cause.” The plain meaning of “for cause” is

that some cause is required before the action in question may be taken. In other

words, “for cause” means not without cause.

      B.     Mark and Cindy Were Not Properly Removed as Members of
             Rainbow Mountain

      The September 21, 2005 written consent of directors did not properly

terminate Mark and Cindy’s memberships in Rainbow Mountain because the

resolution is contrary to the 2003 Bylaws. Article IX, paragraph 2 of the 2003

Bylaws provides that membership in Rainbow Mountain “may be terminated for

cause.”62 The 2003 Bylaws list seven activities that constitute “Cause” for a member

or director.63 Article IX, paragraph 2 further requires that the board “hold a hearing

and the Member shall be given no less than 5 days written notice of such hearing.




62
      Id. art. IX, ¶ 2.
63
      Id. art. X, ¶ 12(A).

                                         22
The Member shall have the opportunity to be heard at such meeting.”64 And a 2/3

vote of the board of directors is required to expel a member.65

      The evidence shows that Mark and Cindy were removed without cause in

violation of the 2003 Bylaws. The September 21, 2005 written consent incorrectly

quotes the bylaws as stating that “[m]embership in the Corporation, and all rights

and licenses incident thereto, may be terminated by the Board of Directors at any

time without cause.”66 Further, no evidence in the record suggests that Mark or

Cindy had satisfied any of the seven enumerated definitions of “Cause,” and

Rainbow Mountain does not argue that Mark and Cindy were terminated “for cause.”

      Additionally, no evidence shows that Mark and Cindy had notice of their

proposed removal as members or the opportunity to be heard to which they were

entitled under article IX of the bylaws. The September 21, 2005 written consent

states that “for the purpose of this special meeting ‘notice’ is given when the written

consent in league with today’s proceeding is deposited (‘delivery’) in the United

States mail, postage prepaid, directed to the member at such and such member’s

address as it appears on the records of the corporation.”67 But the written consent


64
      Id. art. IX, ¶ 2.
65
      Id.
66
      First Am. Answer & Countercl. Ex. W, at 2 n.2.
67
      Id. Ex. W, at 3.

                                          23
does not state that it will be mailed, and the record contains no evidence showing

that it ever was mailed to Mark or Cindy. The board’s attempt to terminate Mark

and Cindy as members of Rainbow Mountain, therefore, was not effective.

      C.     Terry Is Not Estopped from Arguing that Mark and Cindy Were
             Improperly Removed as Members

      Rainbow Mountain asserted at oral argument and in its briefing that Terry is

estopped from arguing that Mark and Cindy were never properly terminated as

members because he proposed their termination and signed the September 21, 2005

written consent as a director.68 Estoppel is an equitable defense that “may be

invoked ‘when a party by his conduct intentionally or unintentionally leads another,

in reliance upon that conduct, to change position to his detriment.’”69 Estoppel is a

valid defense to voidable corporate actions but not to void corporate actions.70 It is

well settled in Delaware that the “essential distinction between voidable and void

acts is that the former are those which may be found to have been performed in the




68
      Oral Arg. Tr. 63.
69
      Waggoner v. Laster, 581 A.2d 1127, 1136 (Del. 1990) (quoting Wilson v. Am. Ins.
      Co., 209 A.2d 902, 903-04 (Del. 1965)).
70
      Id. at 1137 (“Estoppel, however, has no application in cases where the corporation
      lacks the inherent power to issue certain stock or where the corporate contract or
      action approved by the directors or stockholders is illegal or void.”).

                                          24
interest of the corporation but beyond the authority of management, as distinguished

from acts which are [u]ltra vires, fraudulent or gifts or waste of corporate assets.”71

      This Court in Klaassen v. Allegro Development Corp. analyzed several cases

dealing with a corporation’s failure to give notice of a directors’ meeting and

concluded that:

             Delaware law distinguishes between (i) a failure to give
             notice of a board meeting in the specific manner required
             by the bylaws and (ii) a contention that the lack of notice
             was inequitable. In the former scenario, board action
             taken at the meeting is void. In the latter scenario, board
             action is voidable in equity, so equitable defenses apply.72

The Court also observed that “traditionally, when a board took action in

contravention of a mandatory bylaw, the board action was treated as void.”73 The

Court recognized that “the case law in this area has not always been consistent, and

some cases apply equitable defenses even if a bylaw was violated.”74 But the rule

in Klaassen “is the best I can do to harmonize the decisions into a workable rule. It




71
      Michelson v. Duncan, 407 A.2d 211, 218-19 (Del. 1979).
72
      Klaassen v. Allegro Dev. Corp., 2013 WL 5739680, at *19 (Del. Ch. Oct. 11, 2013).
73
      Id. The Supreme Court in affirming the Court of Chancery’s decision declined to
      approve or disapprove of the rule that the Court of Chancery gleaned from the
      precedent because it was not necessary to its decision. Klaassen v. Allegro Dev.
      Corp., 106 A.3d 1035, 1046 n.75 (Del. 2014).
74
      Klaassen, 2013 WL 5739680, at *24 n.10.

                                          25
necessarily represents one trial judge’s effort and may not accurately reflect

Delaware law.”75 I agree and follow that logic here.

      The Rainbow Mountain board’s removal of Mark and Cindy as members of

the corporation without cause was in contravention of the Rainbow Mountain

bylaws. Thus, Terry is not estopped from arguing that Mark and Cindy were

improperly removed as members even though he participated in their removal.

Because Mark and Cindy were not properly removed as members, Rainbow

Mountain has operated with an incorrect understanding of who its members are since

September 21, 2005.

      D.    Terry Was Not Properly Removed as a Director of Rainbow
            Mountain

      On November 15, 2008, certain Rainbow Mountain members purported to

remove Terry as a director and amend the bylaws, but their attempt was not effective

because the meeting of members lacked a quorum. At that meeting, five Rainbow

Mountain members—Laurie, Jeffrey, Susan, Jason, and Melanie—were present and

voted in favor of removing Terry from the board of directors. The meeting minutes

list four members—Terry, Todd, Bonnie, and Justin—as not present.76 When Mark

and Cindy are counted as members, however, six of the eleven total members were



75
      Id.
76
      Pl.’s Mot. for Summ. J. Ex. C.

                                        26
not present.77 Under the Rainbow Mountain bylaws, members holding more than

50% of the votes entitled to be cast must be present in order to have a quorum at a

meeting of members.78 As a result, the members could not act at such a meeting,

and Terry was not properly removed as a director of Rainbow Mountain.

Additionally, the purported bylaw amendments were not effective, and the 2003

Bylaws remain the operative bylaws of Rainbow Mountain.

      E.     Eric Was Not Properly Appointed to the Board of Directors

      On April 29, 2009 at 7:34 p.m., six of the members of Rainbow Mountain

held a meeting at which they purported to elect Eric to fill the vacancy on the board

of directors that would have been left if Terry had been properly removed. The

members’ actions at the 7:34 p.m. meeting were not effective. As an initial matter,

there was no vacancy on the Rainbow Mountain board because, as discussed above,

Terry was not properly removed from the board. The 2003 Bylaws state that “[t]he

number of directors that shall constitute the Full Board of Directors shall be nine

(9).”79 The record contains no evidence of an amendment to the bylaws expanding


77
      If Terry is correct that Susan, Jason, Melanie, Bonnie, and Justin are not Regular
      Members of Rainbow Mountain, then Rainbow Mountain had only six Regular
      Members on November 15, 2008, namely Jeffrey, Laurie, Terry, Todd, Cindy, and
      Mark. Of those six, only two—Laurie and Jeffrey—were present at the meeting,
      which also fails to reach a quorum.
78
      2003 Bylaws art. III, ¶ 5.
79
      Id. art. V, ¶ 2.

                                          27
the size of the board. And the minutes of the 7:34 p.m. meeting clearly indicate that

the meeting participants believed they were filling a vacancy rather than adding a

new director position. The minutes state that “Eric Ketchum has been appointed to

fill the current vacancy on the Board of Directors until the next election of directors

takes place . . . .”80 Eric was not properly appointed because the Rainbow Mountain

board had no vacancy.

      Even if the members could have filled a vacancy on the board, however, there

was not a quorum at the 7:34 p.m. meeting. The 7:34 p.m. meeting minutes list six

members in attendance—Laurie, Jeffrey, Susan, Jason, Melanie, and Eric.81 It is

unclear when or if Eric became a member of Rainbow Mountain, but even assuming

he properly was made a member of the corporation, six members do not represent

the required “[m]embers holding more than 50% of the votes that may be cast” for

a quorum.82 When Mark, Cindy, and Eric are counted, Rainbow Mountain has

twelve members—namely Mark, Laurie, Cindy, Jeffrey, Todd, Terry, Susan, Jason,

Melanie, Bonnie, Justin, and Eric.83 Six members hold exactly 50% of the votes that


80
      Pl.’s Mot. for Summ. J. Ex. G.
81
      Id.
82
      2003 Bylaws art. III, ¶ 5.
83
      At oral argument, Terry also stated that Roger should have been considered a
      member of Rainbow Mountain. The evidence in the record, however, does not
      explain when or if Roger became a member of Rainbow Mountain.

                                          28
may be cast and thus fall short of “more than 50%.”84 The members’ attempt to

appoint Eric to the Rainbow Mountain board thus was not effective because, absent

a quorum, a proper meeting of the members was not held.

      F.     Terry Was Not Properly Removed as a Member of Rainbow
             Mountain

      Because the members’ attempt to appoint Eric to the Rainbow Mountain board

was ineffective, the board was composed of Susan, Jeffrey, Laurie, Jason, Melanie,

Todd, Bonnie, Justin, and Terry at the April 29, 2009, 8:00 p.m. meeting of directors.

The improperly constituted board’s attempt to remove Terry as a member of

Rainbow Mountain at the 8:00 p.m. meeting thus was ineffective.85 When Eric’s

vote is not counted, only five of the nine directors on the board voted to remove

Terry as a member. That vote fails to reach the 2/3 of the directors required to

remove a member under the Rainbow Mountain bylaws.86 Terry, thus, was not

effectively removed as a member and remains a member of Rainbow Mountain.



84
      2003 Bylaws art. III, ¶ 5. If Terry is correct that Eric, Susan, Jason, Melanie,
      Bonnie, and Justin are not Regular Members of Rainbow Mountain, then the only
      Regular Members present at the 7:34 p.m. meeting were Laurie and Jeffrey—only
      two of the six Rainbow Mountain members. A quorum would still not have been
      satisfied.
85
      Terry received notice of the April 29, 2009, 8:00 p.m. meeting of directors. Pl.’s
      Mot. for Summ. J. Ex. B (certified mail receipts).
86
      2003 Bylaws art. IX, ¶ 2 (“The Member may be expelled only by a vote of expulsion
      by 2/3 or more of the Full Board of Directors.”).

                                          29
      G.     Terry Was Properly Removed as Secretary But Not as Senior
             Vice-President of Rainbow Mountain
      Terry’s term as Secretary ends under the Rainbow Mountain bylaws upon his

death, resignation, removal, or replacement when his successor is chosen and

qualified.87 Terry has litigated this case on his own behalf and appeared at oral

argument. He clearly has not died. No evidence suggests that he resigned as

Secretary. And he seeks a declaration from this Court that he remains the Secretary

of Rainbow Mountain, which is inconsistent with his resignation. Further, no board

resolution or written consent of directors in the record explicitly removed Terry as

the Secretary of Rainbow Mountain, and under the bylaws “[o]nly the Board of

Directors may remove an officer from his or her office.”88

      Terry’s term as Secretary ended, however, when the board appointed Laurie

to fill the Secretary position. Under the 2003 Bylaws, “[e]ach officer of the

Corporation shall hold office until his or her successor is chosen and qualified or

until he or she dies, resigns or is removed.”89 And a majority of the directors present

at a meeting of the board where a quorum is present can appoint a Rainbow Mountain




87
      Id. art. VI, ¶ 4.
88
      Id.
89
      Id.

                                          30
officer.90 For a directors’ meeting, “a majority of the directors in office immediately

before the meeting begins shall constitute a quorum for the transaction of business .

. . .”91 At the 8:00 p.m. meeting, five of the nine directors—namely, Laurie, Jeffrey,

Susan, Jason, and Melanie—were present, constituting a quorum. The same five

directors also voted to appoint Laurie to the position of Secretary at that meeting.92

Because Laurie was properly chosen as Secretary of Rainbow Mountain, Terry’s

term as Secretary ended at the 8:00 p.m. meeting on April 29, 2009.93

      Rainbow Mountain has failed to adduce any evidence that Terry was removed

from his position as Senior Vice-President. The notice that the Rainbow Mountain

board sent to Terry on May 1, 2009 states that “termination of your membership

automatically terminates your positions as Senior Vice-president [sic] and Secretary

of the Corporation, as well.”94 But neither the termination letter nor Rainbow

Mountain’s briefing points to any bylaw that automatically terminates a member’s

officer positions when his or her membership is terminated. And even if a Rainbow

Mountain officer is automatically removed when he or she is removed as a member,


90
      Id. art. VI, ¶ 1, art. V, ¶ 9.
91
      Id. art. V, ¶ 9.
92
      Pl.’s Mot. for Summ. J. Ex. H.
93
      As discussed above, Terry received notice of the 8:00 p.m. meeting. See supra note
      85.
94
      Compl. Ex. D.

                                          31
Terry was not properly removed as a member, as discussed above. Absent evidence

of board action removing Terry as a Senior Vice-President or appointing his

successor, this Court cannot hold that Terry was removed as a Senior Vice-President

of Rainbow Mountain.

       H.     Terry’s Right to Live on the Rainbow Mountain Real Estate as a
              Regular Member Remains

       Under article II, paragraph 3(A) of the 2003 Bylaws, all Regular Members

have the right to “live on the grounds of Rainbow Mountain Incorporated with their

spouse and children . . . .”95 Because Terry is a Regular Member of Rainbow

Mountain, Terry may live on the Rainbow Mountain real estate. I do not opine on

the full scope of Terry’s rights to live on the Rainbow Mountain property because

(1) the parties have not fully briefed or submitted evidence regarding the

interpretation of article II, paragraph 3(A) of the 2003 Bylaws and (2) Terry admits

that he did not formally request a license through article II, paragraph 4 of the 2003

Bylaws.96

III.   CONCLUSION

       For the reasons stated herein, the 2003 Bylaws are the operative bylaws of

Rainbow Mountain; Terry remains a Regular Member of Rainbow Mountain; and,



95
       2003 Bylaws art. II, ¶ 3(A).
96
       Additional Submission in Supp. of Def.’s Mot. for Summ. J. 22.

                                          32
the current board of directors of Rainbow Mountain is composed of Susan, Jeffrey,

Laurie, Jason, Melanie, Todd, Bonnie, Justin, and Terry. As a Regular Member,

Terry has the right to live on the Rainbow Mountain property. Terry is no longer

the Secretary of Rainbow Mountain, but he remains a Senior Vice-President. This

Court expresses no opinion on the membership status of any person other than Mark,

Cindy, and Terry.

      IT IS SO ORDERED.




                                       33